           Case 1:20-cv-10320-VSB Document 11 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                          3/4/2021
JENISA ANGELES,                                           :
                                                          :
                                        Plaintiff,        :
                                                          :      20-CV-10320 (VSB)
                      -against-                           :
                                                          :            ORDER
BUFF BAKE, INC.,                                          :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Jenisa Angeles filed this action on December 8, 2020, (Doc. 1), and, on January

17, 2021, filed proof of service on Defendant’s agent on December 10, 2020, (Doc. 6). On

January 22, 2021, I granted Plaintiff’s first request for an extension of time from December 31,

2020 up to and including February 1, 2021 for Defendant to respond to the complaint (Docs. 5,

7.) As Defendant did not meet this deadline to respond to the complaint, on February 2, 2021, I

directed Plaintiff to seek a default judgment in accordance with Rule 4(H) of my Individual

Rules and Practices in Civil Cases by no later than February 16, 2021 or risk dismissal of her

case. (Doc. 9.) On the same day, Plaintiff a sought second extension of time up to and including

March 3, 2021 for Defendant to respond to the complaint. (Doc. 8.) I granted Plaintiff’s request,

and stayed the deadline for Plaintiff to seek default judgment set forth in my February 2 Order in

light of the new deadline for Defendant to respond to Plaintif’s complaint. (Doc. 10.)

        To date, Defendant has not appeared or responded to the complaint. Plaintiff, however,

has taken no action to prosecute this case. Accordingly, if Plaintiff intends to seek a default

judgment she is directed to do so in accordance with Rule 4(H) of my Individual Rules and



                                                         1
          Case 1:20-cv-10320-VSB Document 11 Filed 03/04/21 Page 2 of 2




Practices in Civil Cases by no later than March 18, 2021. If Plaintiff fails to do so or otherwise

demonstrate that she intends to prosecute this litigation, I may dismiss this case for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated: March 4, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  2
